DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10 and 12-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a computer implemented method of adjusting data and calculating and/or comparing values pertaining to said data. The mere manipulation of data, without significantly more, is an abstract idea. This judicial exception is not integrated into a practical application because the process involves only the manipulation of data without significantly more. The inclusion of generic computer elements (“computer-implemented”) does not add a meaningful limitation to the abstract idea because they amount to simple implementation of the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims perform all of the functional steps on a single machine, without transmission or implementation of the steps in the generation of a physical object. Therefore, all of the applicant’s claims amount to nothing more than performing math on a computer. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonte et al. (PGPUB 20150055085) in view of Azuma (PGPUB 20160284121).

Regarding claim 8, Fonte discloses a computer-implemented method for virtual fitting of a pair of spectacles, the method comprising: 
performing an approximate virtual positioning of a spectacle frame on the head on a basis of head metadata for a 3D model of the head and frame metadata for a 3D model of the spectacle 5frame (See Fig. 1B at least steps 101-109); 
performing a fine virtual positioning of the spectacle frame on the basis of the 3D model of the head and the 3D model of the spectacle frame (Fig. 1B at least step 110 and note the cycle of 108-109-110-108…); 
performing a segmentation of the 3D model of the spectacle frame into components of the spectacle frame, wherein the components include at least one component of the group: 
10earpiece parts, and a remaining part of the spectacle frame apart from earpiece parts ([01083] and Fig. 14); 
calculating head metadata including resting regions for the ears of the head on a basis of the earpiece parts ([0119] and 406).
Fonte teaches adjustment of imaging a face and spectacle frames to produce a 3D model o but does not disclose wherein the segmentation of the 3D model of the spectacle frame into components of 
wherein the sectional plane is defined by a reference point p and a normal vector n, which is perpendicular to the sectional plane in space; and 
comparing: 
20a scalar product of a vector representing the vertex or voxel of the 3D model of the spectacle frame and the respective normal vector n, with 
a scalar product of a vector representing the reference point p and the normal vector n.
However, Azuma teaches a producing a 3D model of real objects (Abst.) comprising vertex processing (see at least [0060], [0064]-[0065], [0077] and [0081]) and determining scalar products of vectors ([0074]). Further, note that the use of any coordinate system must inherently include a reference point or plane (in 3D space there must be a plane from which each vector is measured else the vector values have no meaning).  
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Fonte with Azuma such that the 3D model was implemented using vectors and included scalar products motivated by improved image resolution ([0024]).

Regarding claim 10, modified Fonte does not explicitly disclose wherein the reference point p of the sectional plane in space is a hinge axis point.
Fonte states that the hinge is a fixed point ([0173]), but not that it is explicitly a reference point. However, it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). In this case the element is a reference point. The rearrangement in this case does not modify the operation of the device because it only changes vertex/coordinate positions without requiring any significant changes to any other part of the process.  It would have been obvious to one having ordinary skill in the art to modify the position of the reference position to the hinge motivated by simplifying the calculation process since the position of the hinge is always the same.

 further comprising: 
defining a horizontal direction corresponding to a connecting line between pupil centers of eyes of a head in a main fixation direction when the head is held erect as an x-direction, a vertical direction when the head is held erect as a y-direction, and a direction perpendicular to the x- 5direction and to the y-direction as a z-direction ([0125], 703a); 
displacing, during the fine virtual positioning, the spectacle frame by a first distance perpendicular to the z-direction in a first displacement (Fig. 1B steps 106 and 108-110, the user can adjust the frames as needed); and 
displacing, during the fine virtual positioning, the spectacle frame by a second distance along the z-direction in a second displacement (Fig. 1B steps 106 and 108-110).
Modified Fonte discloses that there are limitations to what the user may change ([0173]) but does not disclose 10wherein the second distance is no more than 10% of the first distance. 
However, due to the nature of optics/optical engineering the process of frame design includes manipulation of variables such as size and other shape concerns in order to make the system meet its particular utility (usually based on customer needs or desires).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to limit the modification of the second distance to 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have modified Fonte in view of Azuma such that the second adjustment was no more than 10% motivated by improving fitting accuracy.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Azuma and further in view of Smith et al. (PGPUB 20060079757).

Regarding claim 9, modified Fonte does not disclose further comprising: determining whether a respective vertex or voxel is located on a first side or on a second side of the sectional plane, wherein 5the vertex or voxel v is located on the first side of the sectional plane if 
    PNG
    media_image1.png
    19
    269
    media_image1.png
    Greyscale

the vertex or voxel v is located on the second side of the sectional plane if 
    PNG
    media_image2.png
    19
    232
    media_image2.png
    Greyscale

wherein v denotes the vertex or voxel of the 3D model of the spectacle frame, <v, n> 10denotes the scalar product of the vector representing the vertex or voxel v of the 3D model of the spectacle frame and the normal vector n and <p, n> denotes the scalar product of the vector representing the reference point p and the vector n.
However, Smith teaches a image processing device (Abst). that includes a step of using the dot product of vectors to determine on which side of a plane they are located (Claims 3 and 12).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Fonte and Smith such that the location of vertices was determine around a plane motivated by improving imaging efficiency.


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Azuma and further in view of Choukroun et al (PGPUB 20160246078).

Regarding claim 13, modified Fonte does not disclose further comprising: 
providing the frame metadata by performing at least one of: 
identifying prominent points in the 3D model of the spectacle frame; 
or classifying the prominent points in the 3D model of the spectacle frame, 5wherein the prominent points have predetermined properties, wherein the predetermined properties are defined in 3D feature 
However, Choukroun teaches a method of measuring and modeling lens frames ([0006]) comprising providing the frame metadata by performing at least one of: 
identifying prominent points in the 3D model of the spectacle frame ([0076]-[0081]); or 
classifying the prominent points in the 3D model of the spectacle frame, 
wherein the prominent points have predetermined properties ([0079]]), 
wherein the predetermined properties are defined in 3D feature descriptors ([0080]), 
wherein classifying the prominent points includes classifying into relevant and non-relevant points (points not mentioned or considered are inherently “non-relevant”),
wherein the relevant points represent non-redundant metadata ([0076]-[0081]), and 
wherein the non-relevant points are points that either represent no metadata or are redundant when representing metadata (points not measured, “no metadata”, are inherently non-relevant).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Fonte and Choukroun such that the process included prominent points having predetermined values motivated by improving accuracy of the modeled frames. 

Regarding claim 14, modified Fonte discloses further comprising: 
applying a coordinate transformation on a basis of the identified prominent points to at least one of the group of: 
the 3D model of the spectacle frame, the identified prominent points, or the frame metadata (3D translation vectors is a type of coordinate transformation and is disclosed in [0008], [0010] - [0024] where coordinate transformation is performed via translation vectors).

Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. 


Example 41 is a cryptographic communications example that was indicated as subject matter eligible. At step 2A the author writes (emphasis added by examiner):

The combination of additional elements in the claim (receiving the plaintext word signal at the first computer terminal, transforming the plaintext word signal to one or message block word signals MA, and transmitting the encoded ciphertext word signal CA to the second computer terminal over a communication channel) integrates the exception into a practical application. In particular, the combination of additional elements use the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of transmitting the ciphertext word signal to a computer terminal over a communication channel. Thus, the mathematical concepts are integrated into a process that secures private network communications, so that a ciphertext word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted, where the security of the cipher relies on the difficulty of factoring large integers by computers. Thus, the claim is not directed to the recited judicial exception, and the claim is eligible.

Example 41 includes a combination of mathematical formulas and calculations in a specific manner that transmits information from one computer to another. It is explicitly stated that the practical application is the transmission of the ciphertext word signal to a computer terminal over a communication channel. Applicant’s claim performs generic calculations and all of its tasks are performed on a single closed computer. Applicant’s steps of segmentation and/or subdivision is strictly a step of changing how data is stored. That is, no actual 
Essentially, applicant’s data is manipulated and compared, but nothing is being done in the real world with that information, i.e., there is no practical application. In example 41, the inventor transmitted data from one computer to another person’s computer as an essential communication step in their invention. Applicant’s claims can be performed by a closed computer (not even a monitor or input device is required) without interference by a person. Therefore, applicant’s claims are not patent eligible.
Note that the determination of the 101 rejection was based partially on the recommendation of 101 experts in the office (See search notes). Applicant’s disclosure provides methods for overcoming this 101 rejection (For example, Fig. 1B appears to show real world application).  
Regarding Applicant’s remarks on page 8, the applicant states that Fonte and/or Azuma fail to disclose “wherein the segmentation of the 3D model of the spectacle frame into components of the spectacle frame includes subdividing vertices or voxels of the 3D model of the spectacle frame with a sectional plane in space…” The office respectfully disagrees. Fonte discloses a 3D model of the frames (Fig. 15) that includes distinct measurement zones (Fig. 14 1403-1410, Fig. 15 1505, Fig. 16 and Fig. 29 2901-2908 [0174]). In order for these distinct zones to be individually adjusted they must be segmented or separated from other zones, or else they could not be individually adjusted. It is necessary for Fonte to store 3D model data of the frames. A sectional plane can be any plane in space. Applicant’s language makes no requirement on the sectional plane other than its simultaneous existence with the subdivision of data. Azuma was included to teach explicit use of vertex processing, which is lacking in Fonte. Applicant states on page 9 that the vertex processing taught by Azuma is not used on a segmented object. However, nowhere in applicant’s claim is it stated that vertex processing is done on the segmented frames. Applicant’s language is ambiguous as to whether the vertex calculation is required to be performed on the subdivided vertices or the original vertices. Applicant claims “wherein the segmentation of the 3D model of the spectacle frame includes subdividing vertices or voxels…” and then “comparing: a scalar product of a vector representing the vertex or voxel…” Applicant’s claim has “a vertex” or “a voxel” and it has “a subdivided vertex” or “a subdivided voxel”. Further, it is the combination of Fonte and Azuma that is intended to teach applicant’s invention. Fonte lacks a specific implementation of 3D modeling 
The examiner suggests amending their claims such that the sectional plane intersects the frames so as to facilitate the segmentation. The examiner also suggests amending the claims such that it is clearly stated that the compared scalar products are those of the subdivided vertices. Either amendment above would overcome the rejection of record.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872